Motion Granted; Dismissed and Memorandum Opinion filed March 28, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00192-CV

                           IRENE MIRELES, Appellant

                                          V.

     DOW CORNING CORPORATION, DOW CORNING WRIGHT
CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
    FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT
    WILKINSON MD, 21 INTERNATIONAL HOLDINS FKA KNOLL
INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
   PRESTON CHANDLER MD, WILSHIRE FOAM PRODUCTS INC.,
ERNEST CRONIN MD, JAMES PETERSON MD, FRANK J. GEROW MD,
    THOMAS CRONIN MD, GENERAL ELECTRIC COMPANY, and
             DOW CHEMICAL COMPANY, Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                     Trial Court Cause No. 1992-25394EG


               MEMORANDUM                           OPINION
      This is an appeal from an order signed January 29, 2013. On March 20, 2013,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                           2